879 S.W.2d 9 (1994)
LIBERTY MUTUAL FIRE INSURANCE COMPANY, Petitioner,
v.
Vivian SANFORD, Bruce Roberson, a Minor, and Vivian Roberson, Respondents.
No. D3453.
Supreme Court of Texas.
June 15, 1994.
*10 Ann Moore, Houston, for petitioner.
Bruce L. Jamison and Ernie Hill, Houston, for respondents.

ON MOTION FOR REHEARING
PER CURIAM.
We consider the effect of National County Mut. Fire Ins. Co. v. Johnson, 879 S.W.2d 1 (Tex.1993) concerning the validity of a family member exclusion in a Texas automobile liability policy. After an automobile accident and the initiation of a lawsuit between several family members, Liberty Mutual Fire Insurance Company (Liberty Mutual) filed a declaratory judgment action, asserting that the family member exclusion in the policy precluded any duty by Liberty Mutual to defend or indemnify the family member who was sued. Liberty Mutual filed a motion for summary judgment which the trial court granted. The court of appeals reversed the summary judgment and remanded to the trial court. 845 S.W.2d 354. The court held, among other things, that the family member exclusion violates the Texas Safety Responsibility Act, TEX.REV.CIV.STAT.ANN. art. 6701h, § 1(10).
In National County Mut. Fire Ins. Co. v. Johnson, the judgment of the court was determined by the plurality (Hightower, J., joined by Doggett, Gammage and Spector, JJ.) and the concurring and dissenting (Cornyn, J., concurring and dissenting) opinions. The scope of the court's judgment was determined by the concurring and dissenting opinion: "[T]he family member exclusion is invalid only to the extent it conflicts with the Texas Safety Responsibility Act ... that is, to the statutorily-imposed minimum limit of automobile liability insurance imposed by the Act." Id. at 1-2 n. 1 (Cornyn, J., concurring and dissenting). Liberty Mutual's motion for rehearing of its application for writ of error is overruled.